Citation Nr: 0431386	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  00-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus with peripheral neuropathy and cataracts.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for diabetes mellitus 
and assigned a 20 percent initial rating.  The veteran 
responded by filing a February 2000 Notice of Disagreement 
regarding this rating decision, and was sent a May 2000 
Statement of the Case.  The veteran then filed a May 2000 VA 
Form 9, perfecting his appeal of this issue.  

The veteran's claim was originally presented to the Board in 
June 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's service-connected diabetes mellitus results 
in his use of insulin, a restricted diet, and some reduction 
in his physical activities, according to the competent 
evidence of record.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent and no 
higher for the veteran's diabetes mellitus are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2000 Statement 
of the Case, the various Supplemental Statements of the Case, 
and March 2001 RO letter to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical centers in San Juan and Ponce, PR, and these 
records were obtained.  Private medical records have been 
obtained from J.R.P.V., M.D., and R.A.C., M.D.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in March 2001 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in June 1999, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to June 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an increased initial rating for his 
service-connected diabetes mellitus.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, for diabetes mellitus.  Under this criteria, a 20 
percent rating is assigned when the veteran's diabetes 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted where the disorder requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the disorder requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

On VA medical examination in April 1999, the veteran reported 
such symptoms as weight loss, blurred vision, and tiredness.  
Blood tests done at that time confirmed a diagnosis of 
diabetes mellitus.  Physical examination revealed he was 69 
inches tall and weighed 155 pounds.  He was noted to treat 
his diabetes with insulin.  

The veteran's private physician, J.R.P.V., confirmed the 
veteran's diagnosis of diabetes mellitus within a July 2000 
letter.  Dr. V. indicated the veteran's diabetes would 
require regular medical monitoring, and had resulted in a 
decrease in his activity level.  

The veteran underwent another VA medical examination in 
August 2000.  He reported some decreased visual acuity and 
loss of strength in the extremities secondary to his 
diabetes.  He continued to see his regular physician on a 
monthly basis for monitoring of his diabetes.  He continued 
to take insulin.  On physical examination, he weighed 164 
pounds, and was described as well-nourished and well-
developed.  Ankle reflexes were absent bilaterally, and 
sensation was also decreased in the lower extremities.  

On VA medical examination in March 2001, the veteran reported 
taking insulin daily for his diabetes.  On physical 
examination, he was well-developed and well-nourished, with a 
normal gait.  His weight was 155 pounds.  No peripheral 
neuropathy secondary to his diabetes was diagnosed, and no 
hospitalizations secondary to diabetes were reported.  The 
prior diagnoses of diabetes mellitus were confirmed.  

In August 2002, the veteran underwent VA medical examination 
to determine the presence and severity of any diabetic 
neuropathy.  He reported bilateral hand numbness, as well as 
bilateral elbow and shoulder pain, and pain of the left foot 
and ankle.  On objective physical examination, the veteran 
was fully alert and oriented, with all cranial nerves intact.  
Examination of the muscles of the upper and lower extremities 
revealed adequate mass and tone, with 5/5 strength.  Edema 
was present on the left foot, along with tenderness to 
palpation and pain with eversion or inversion movements.  The 
veteran walked with a left-side limp.  Sensation was intact 
to pinprick and vibration.  Romberg's test was negative.  
Some decreased temperature sensation along the left lower 
extremity was also reported.  Deep tendon reflexes were +2 of 
the upper extremities and +1 of the lower extremities, with 
negative Babinski's.  X-rays of the left foot revealed a 
hallux valgus deformity.  In the examiner's medical opinion, 
the veteran did not have clinical signs or symptoms of 
peripheral neuropathy, and there was no neurologic cause for 
the veteran's left foot pain, which was unrelated to his 
diabetes mellitus.  

The veteran's most recent medical examination for his 
diabetes mellitus dates to September 2002.  His claims folder 
was reviewed by the examiner.  At that time, the veteran 
reported no hypoglycemic reactions, and no hospitalizations 
due to ketoacidosis.  He followed his diabetic diet strictly, 
and reported no weight changes.  He also took daily insulin 
injections, and used oral hypoglycemic medication.  Other 
reported symptoms included poor vision which prevented him 
from driving at night, and fatigue after walking 30 meters or 
more.  The veteran wore corrective lenses for his vision 
problems.  Hypertension has also been diagnosed, for which he 
takes medication.  He goes to the outpatient clinic every two 
months for monitoring of his diabetes.  Physical examination 
revealed the veteran to be well-developed and well-nourished.  
His extremities were without edema, cyanosis, ulcers, or 
callus.  Pedal pulses were adequate bilaterally.  No bladder 
or bowel impairment was noted.  The final diagnosis was of 
diabetes mellitus, Type I, under control.  

Also in September 2002, a VA medical examination of the eyes 
was afforded the veteran.  He had 20/200 vision of the right 
eye, uncorrected, with 20/20 vision both near and far after 
correction.  His left eye displayed 20/200 vision, 
uncorrected, but 20/20 vision both near and far after 
correction.  No diplopia or visual field defects were 
reported.  The final diagnosis was of refraction error, with 
no evidence of non-proliferative diabetic retinopathy.  

The veteran has also received VA outpatient treatment for his 
diabetes mellitus.  The veteran has continued to require 
insulin on a daily basis to manage his diabetes.  He has also 
reported fatigue on numerous occasions.  These records also 
confirm diagnoses of non-Hodgkin's lymphoma, for which he 
required chemotherapy, hyperlipidemia, and pancreatitis.  

After reviewing the totality of the evidence, the Board finds 
a 40 percent rating is warranted for the veteran's service-
connected diabetes mellitus.  According to his VA and private 
treatment records, the veteran has been taking insulin on a 
daily basis since the commencement of this appeal.  
Additionally, he has had to restrict his diet and undergo 
monthly or bi-monthly medical monitoring of his diabetes.  
Finally, the veteran has reported on several occasions that 
he becomes fatigued with minimal exertion.  Based on this 
evidence, and in light of 38 C.F.R. §§ 4.3 and 4.7, a 40 
percent initial rating for the veteran's diabetes mellitus is 
granted.  As the veteran has displayed this level of 
disability since the initiation of this appeal, a staged 
rating is not warranted at this time.  See Fenderson, supra.  

While the veteran's impairment due to his diabetes supports a 
40 percent rating, the preponderance of the evidence is 
against a rating in excess of 40 percent for this disability.  
The evidence does not reflect diabetes which requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, as would warrant 
a 60 percent disability.  According to the most recent VA 
examination report, the veteran has not required any 
hospitalizations secondary to his diabetes, and he has 
reported no episodes of ketoacidosis or hypoglycemia.  Other 
than occasional fatigue on physical exertion, he has also no 
other complications arising from his diabetes.  VA medical 
examinations in August and September 2002 were negative for 
any neurological and/or visual complications attributable to 
the veteran's diabetes.  Finally, the veteran's weight has 
been relatively stable over the course of this appeal, and he 
has been described as well-nourished at all times of record.  
Overall, the preponderance of the evidence is against a 60 
percent rating for the veteran's diabetes for any period 
during the pendency of this appeal.  

The Board also notes that the veteran has claimed 
neurological and visual acuity impairment secondary to his 
service-connected diabetes mellitus; however, according to 
August and September 2002 VA medical examination reports, 
such complaints are unrelated to his diabetes.  Therefore, 
separate evaluations based on neurological and visual 
impairment are not warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's diabetes has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired secondary to other nonservice-connected 
medical disorders.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the evidence of record supports an increased 
initial rating of 40 percent and no higher for the veteran's 
service-connected diabetes mellitus.  As a preponderance of 
the evidence is against the award of an increased rating in 
excess of 40 percent, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An initial rating of 40 percent and no higher is awarded for 
the veteran's diabetes mellitus.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



